DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/29/2022.
Claims 1, 6, 13-14 are amended.
Claims 18-20 are cancelled.
Claims 21-22 are newly added. 
Claims 1-17 and 21-22 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 13-14 filed 3/31/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, the Examiner has used Tremblay (US 2015/0181945) to address the newly amended limitation “a control unit that is configured to…detect the operation by a user to enable generation of the aerosol” along with the Applicant’s argument that the control unit cannot detect the operation of the button when it is switched off, reassigned, or otherwise deactivated (p. 10-11). 

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation unit that is configured to receive an operation to enable generation of an aerosol” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “an operation unit that is configured to receive an operation to enable generation of an aerosol” has been interpreted as “a button type switch, touch panel, or the like (equivalents thereof)” as described in [0024] of the instant specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 5-6, 13-17, and 21  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremblay (US 2015/0181945; of record).
Regarding claims 1 and 13-14, Tremblay discloses an electronic vaping device (abstract; “aerosol inhaler”), a method for controller the electronic vaping device (para. 9), and computer-readable storage medium storing instructions for implementing the method (para. 11) including a power source (110; “power supply unit”) comprising:
a battery (112; Fig. 4; “power supply”);
a user interface (150; Fig. 6) including input device (156) including one or more buttons (para. 65) allowing a user to enter an external VCA command to indicate whether vaping is to be enabled (para. 104);
a charge source (192; “external power supply”) connected to the electronic cigarette via a cable (198) (para. 168);
a connection between the power source and a vapor producer (120; see para. 61; “discharging terminal”) and a vaporizer (126) for vaporing a liquid (para. 60; “discharging of the power supply through the discharging terminal”); and
a control system (130; Fig. 5; “control unit”) including a controller (160) and the user interface (150) with a fluid drawing detector (154; “inhalation sensor”) which detects when the user has drawn fluid through an outlet (152; “detection of inhalation”) (para. 65) and detect data received from the input device (156; para. 65; “detect operation by user”) indicating vaping is enabled (para. 104) to activate the vaporizer (para. 64) and controlling operation of the power source (para. 66) including recharging of the battery (para. 166);
wherein the electronic cigarette is connected to the computer (194; in this case the “external power supply”) to recharge the battery (para. 168; configuration where “the external power supply can be electrically connected to the charging terminal in a state where discharging of the power supply through the discharging terminal is possible”), and
the controller disables vapor-providing capability of the electronic cigarette by refraining from sending an internal control signal to the vapor producer (para. 168) thereby disabling the vapor-providing capability of the electronic cigarette in response to refilling of a depletable resource such as recharging of the battery (para. 120, 166-167) and may effect another control action to once again alter (e.g. enable) the vapor-providing capability of the electronic cigarette (para. 166) by requiring authorization information (750) being inputted into the user interface (para. 176).
Regarding the claim limitation “a charging terminal,” one of ordinary skill in the art would appreciate that the electronic cigarette requires a charging terminal in order for the charge source 192 and cable 198 to connect to the electronic cigarette. 
Regarding the claim limitation “when the control unit detects the operation by the user to enable generation of the aerosol while the charging terminal and the external power supply are electrically connected and the charging by the external power supply though the charging terminal is performed, the control unit invalidates the operation received by the operation unit, prohibits discharging of the power supply to the discharge terminal, and performs only the charging,” Tremblay discloses this limitation. Specifically, in the situation where an unauthorized user inputs incorrect authorization information into the user interface, the capability of the electronic cigarette is still disabled (see e.g. para. 53). Therefore, Tremblay discloses that the control unit invalidates the incorrectly inputted authorization information, disables (i.e. prohibits) discharging of the power supply to the discharge terminal, and performs only charging. 

Regarding claim 2, Tremblay discloses the electronic cigarette may be connected via a cable 198 (e.g. a USB cable) (para. 167). 

Regarding claim 5, Tremblay discloses upon disconnection form the electronic cigarette from the charge source, the controller may prompt the user to input authorization information (para. 178; “suppress discharging immediately after completion of charging”).

Regarding claim 6, Tremblay discloses requiring both a correctly inputted authorization information to enable vapor-providing capabilities (see para. 178) as well as an detection of an inhalation via the fluid-drawing detector in order to activate the vaporizer (para. 64). 

Regarding claims 15-17, Tremblay discloses a first state where the electronic cigarette is connected to the charge source (192) of a computer (194; Paragraph 168), and then a second state where the cigarette receives one or more inputs via the user interface (150) in order to detect a VCA event indicating the vapor-producing capability of the electronic cigarette is enabled (Paragraph 169), such as authorization information (750; Paragraph 171; “predetermined operation”). 

Regarding claim 21, Tremblay discloses an electrical circuit device (143) disposed between the power source (110) and vapor producer (120) (Fig. 9) in the form of an electrical switch (para. 88), wherein disabling the controller disables the vapor-providing capabilities of the electronic cigarette (para. 88) when the electronic cigarette is connected to the charge source (para. 167) by cutting off power to the vapor producer, even if the controller detects from the fluid-drawing detector (para. 91; “prohibits the charger and the discharging terminal from operating at the same time”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (US 2015/0181945; of record), as applied to claim 2 above, and further in view of Holzherr et al. (US 2020/00352253; of record). 
Regarding claim 3, Tremblay discloses the power supply unit as discussed above with respect to claim 2, wherein the power source (110) at least extends in an axial direction of the housing (115; see Fig. 1).
However, Tremblay is silent as to the discharging terminal is provided at one end of the power supply unit in the predetermined direction, and the charging terminal is provided on a side surface of the other end of the power supply unit in the predetermined direction. 
Holzherr teaches an electrically operable aerosol-generating system (abstract) the aerosol-generating system including an aerosol-generating device (220; equivalent to a power supply unit) and a method of operating the aerosol-generating device (Paragraph 78) comprising: a device battery (226); an operating button (290) wherein the heater of the device is actuated by depressing the operating button such that the aerosol-forming substrate is heated to a temperature sufficient to generate an inhalable aerosol (paragraph 120); first and second device contacts (227, 228) electrically connected to the device battery to allow for recharging of the device battery (Paragraph 112) by an external power supply such as mains power (Paragraph 111); internal walls (229; equivalent to a discharging terminal) including heating elements (paragraph 113; equivalent to a load) are electrically connected to the device battery and act to heat the cavity (paragraph 113) and replaceable and/or separate from the first and second device contacts (see Fig. 2; Paragraph 64); and a microprocessor for controlling charging of the device battery and operation of the heating means (Paragraph 95, 114; equivalent to a control unit configured to control discharging of the power supply through the discharging terminal and charging of the power supply through the charging terminal); wherein the aerosol generating device including the button may act to initiate a heating cycle when the aerosol device is not engaged with the charging device (Paragraph 123) and when the charging device and aerosol generating device are in a first engagement position in which the aerosol generating device is engaged with the charging device for charging with the button being accessible by a user (Fig. 4; Paragraph 123) the system detects the engagement of the aerosol-generating device with the charging device and the button is switched off or deactivated to prevent accidental activation of the heating element (paragraph 13, 123). Therefore, Holzherr teaches the aerosol-generating device has a longitudinal dimension defining a longitudinal axis (Paragraph 21; interpreted as a predetermined direction), the device battery (226) extending along the longitudinal axis (see Fig. 2), and the internal wall (229) is provided at a proximal end (223; interpreted as providing the discharging terminal at one end of the power supply unit) of the aerosol generating device (see Fig. 2), and the contacts (227, 228) are provided at a distal end (224; interpreted as the charging terminal is provided on a side surface of the other end of the power supply unit in the predetermined direction).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the discharging terminal and charging terminal of Tremblay to be located on opposite ends as in Holzherr in order to improve the speed and ease with which a user is able to insert the aerosol-generating device into a compatible charging device (Holzherr; para. 6).  

    PNG
    media_image1.png
    830
    575
    media_image1.png
    Greyscale

Regarding claim 22, modified Tremblay discloses the power supply, the operation unit, the charging terminal, the discharging terminal, and the control system are located in the same housing (115) (see Fig. 2 of Tremblay).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (US 2015/0181945; of record), as applied to claim 1 above, and further in view of Ampolini et al. (US 2014/0270727; of record).
Regarding claim 4, modified Tremblay discloses the power supply unit as discussed above with respect to claim 1.
However, modified Tremblay is silent as to the charging terminal is a power receiving part able to receive power from the external power supply in a non-contact manner. 
	Ampolini teaches an aerosol delivery article (Paragraph 2) comprising a rechargeable battery, wherein the smoking article comprises charging contacts for interaction with corresponding contacts in a conventional recharging unit (Paragraph 28) and may further include components for providing a non-contact inductive recharging system (Paragraph 28). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Holzherr to include components for providing a non-contact inductive recharging system as in Ampolini in order to charge the smoking article without the article being physically connected to an external power source (Ampolini; Paragraph 28).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (US 2015/0181945; of record), as applied to claim 5 above, and further in view of Glasberg et al. (US 2014/0014124).
Regarding claim 7, Tremblay discloses the power supply unit as discussed above with respect to claim 5.
However, Tremblay is silent as to a charger that controls charging power input from the charging terminal to the power supply. 
Glasberg teaches a tip charging electronic cigarette (abstract) comprising a regulator (104; Fig. 8) connected to the center charging contact (38) and the battery (30) which regulates the amount of power that flows to the battery (para. 44). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a regulator as in Glasberg to the circuit of Tremblay in order to control overcharging of the battery and prevent damage to the circuit (Glasberg; para. 45). 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (US 2015/0181945; of record), as applied to claim 1 above, and further in view of Schennum et al. (US 2017/0222468; of record).
Regarding claims 8-9, Tremblay discloses the system as discussed above with respect to claim 1.
However, Tremblay is silent as to wherein the control unit stops the charging in response to detection of a predetermined operation on the operation unit in a state where an electric connection between the charging terminal the external power supply is maintained.
	Schennum discloses a pack for holding and recharging an e-cigarette (abstract) having a dual activation mechanism comprising two separate triggers for causing the re-charging mechanism to begin re-charging the e-cigarette (Paragraph 8) the dual activation mechanism including a toggle trigger from insertion of the e-cigarette, and a monostable trigger by pressing a button (Paragraph 92; interpreted as an operation unit that a user can operate), wherein the triggers de-activate the case (paragraph 91).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the charger of Tremblay to include a dual activation mechanism as in Schennum in order to obtain the predictable result of de-activating the recharging when both triggers are not activated because the dual activation sequence is helpful if a user accidently drops a foreign body in to the charger and prevents re-recharging unless some further positive action is performed (Schennum; Paragraph 92). 

Regarding claim 10, modified Tremblay discloses a detection of an inhalation via the fluid-drawing detector in order to activate the vaporizer (para. 64; “operation different form the predetermined operation”). 
Regarding the claim limitation “the control unit…generates aerosol after stopping the charging of the power supply based on detection of the operation different from the predetermined operation,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of modified Tremblay is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.

Regarding claim 11, regarding the claim limitation “the control unit is activated in response an operation on the operation unit performed when the power supply unit is off activates the control unit” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the system of modified Tremblay discloses the same structure as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, when the battery of the system does not have any remaining charge, the system is turned off. Activating both of the dual triggers would allow the battery to charge thereby activating and turning back on the control unit.   

Regarding claim 12, regarding the claim limitation “the control unit restarts charging after stopping the discharging” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the system of modified Tremblay discloses the same structure as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, a user is able to discharge power to the heater in a state where the aerosol-generating device is separated from the charger, and then connect the aerosol-generating device to the charger to restart charging. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712